         Case 1:19-cv-09412-AJN-OTW Document 157 Filed 07/20/21 Page 1 of 1
                                                                         199 Water Street
                                                                         New York, NY 10038
                                                                         (212) 577-3300
                                                                         https://www.legalaidnyc.org/


                                                                         John K. Carroll
                                                                         President

                                                                         Janet E. Sabel
                                                                         Attorney-in-Chief
                                                                         Chief Executive Officer
July 20, 2021
                                                                         Justine M. Luongo
                                                                         Attorney-in-Charge
                                                                         Criminal Practice
By ECF

Honorable Alison J. Nathan, U.S.D. J.
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

            Re: Tomás Medina v. City of New York, et. al., 19-cv-09412-AJN-OTW


Dear Judge Nathan,

        We represent Plaintiff Tomás Medina in the above-captioned matter and write jointly with
Defendants’ counsel to respectfully request that Your Honor execute the parties’ proposed
Stipulation and Order of Dismissal and Stipulation and Settlement.


                                                                            Respectfully submitted,

                                                                                      s/Molly Griffard

                                                                                    Molly Griffard
                                                                             Attorney for Plaintiff
                                                                           mgriffard@legal-aid.org


cc:    All counsel of record (via ECF)
